DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent No. 6,974,244).
Regarding claim 10, Lin discloses an immersion mixer (figure 1, reference #10) comprising:
a housing (figures 1 and 2, reference #28a and 28b);
a drive motor residing in the housing (figure 2, reference #20);
a shaft attached to the motor (figure 2, reference #34; column 5, lines 45-60);
blades attached to and rotatable with the shaft (figures 1 and 2, reference #32);
a handle attached to the housing and including a first handle segment and a second handle segment attached to the first handle segment to the housing (figures 1 and 2, reference #30a and 30b 
a trigger attached to the handle and operatively associated with the motor; wherein engagement by a user of the trigger causes the drive motor to rotate the shaft and blades (figures 1 and 2, reference #24b; column 5, lines 15-24; column 5, lines 45-46); and
a drive speed dial mounted to the handle adjacent the trigger (figures 1 and 2, reference #24a; column 5, lines 15-24), capable for rotation about an axis that is generally normal to the first and second handle segments (figures 1 and 2, reference #24a rotates about axis normal to width of first and second handle segments), the drive speed dial operatively associated with the motor and capable such that rotation of the dial adjusts the rotational speed of the blades (column 5, lines 15-24).
Regarding claim 11, Lin discloses wherein the drive speed dial is positioned capable for manipulation with a user’s thumb when the user grasps the first handle segment or the second handle segment of the handle (figures 1 and 2, reference #24a).
Regarding claim 12, Lin discloses wherein the first handle segment is a generally horizontal segment and the second handle segment is a generally vertical segment (figures 1 and 2, reference #30a and 30b (vertical section where numeral 30a,b is pointing is second segment; horizontal segment connected at top between two vertical segments is first segment).
Regarding claim 13, Lin discloses wherein the handle further includes a generally vertical third rear handle segment that is attached to the first handle segment (figures 1 and 2, reference #30a,b (see vertical segment opposite vertical segment where numeral 30a, b is pointing)).
Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bournay, Jr. et al. (U.S. Patent Pub. No. 2016/0235250).
Regarding claim 10, Bournay, Jr. et al. discloses an immersion mixer (title; reference #10; reference #200) comprising:

a drive motor residing in the housing (reference #17 and 217);
a shaft attached to the motor (reference #18 and 218; [0058]; [0064]);
blades attached to and rotatable with the shaft (reference #42 and 242; [0060]; [0066]);
a handle attached to the housing and including a first handle segment and a second handle segment attached to the first handle segment to the housing (figures 1-10, reference #29, 30 and 31 (first segment 31 and second segment 29); figures 11-18, reference #102 and 103 (first segment 103 and second segment 102); figures 20-32, reference #224 (first segment is top knob of reference #224 and second segment is vertical portion where numeral 224 is pointing));
a trigger attached to the handle and operatively associated with the motor; wherein engagement by a user of the trigger causes the drive motor to rotate the shaft and blades (figures 11-18, reference #105; figures 20-32, reference #201 and 203; [0062]; [0064]); and
a drive speed dial mounted to the handle adjacent the trigger (reference #40 and 240) capable for rotation about an axis that is generally normal to the first and second handle segments (reference #40 and 240 rotate about axis normal to width of first and second handle segments), the drive speed dial operatively associated with the motor and capable such that rotation of the dial adjusts the rotational speed of the blades ([0060]; [0066]).
Regarding claim 11, Bournay, Jr. et al. discloses wherein the drive speed dial is positioned capable for manipulation with a user’s thumb when the user grasps the first handle segment or the second handle segment (reference #40 and 240).
Regarding claim 12, Bournay, Jr. et al. discloses wherein the first handle segment is a generally horizontal segment and the second handle segment is a generally vertical segment first segment 31 and second segment 29); figures 11-18, reference #102 and 103 (first segment 103 and second segment 
Regarding claim 13, Bournay, Jr. et al. discloses wherein the handle further includes a generally vertical third rear handle segment attached to the housing and to the first handle segment (figures 1-10, reference #30).
Regarding claim 14, Bournay, Jr. et al. discloses an interlock button operatively associated with the drive motor, wherein initial rotation of the shaft by the motor requires engagement of the interlock button and the trigger (figure 31, reference #253).
Regarding claim 15, Bournay, Jr. et al. discloses wherein the interlock button is mounted on the third segment of the handle (figure 31, reference #253 mounted on rear handle 227).
Regarding claim 16, Bournay, Jr. et al. discloses wherein the trigger includes a first trigger segment that is generally parallel with the first handle segment (figures 11-18, reference #107; figures 20-32, reference #203) and a second trigger segment that is generally parallel with the second handle segment of the handle (figures 11-18, reference #106; figures 20-32, reference #201).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bournay, Jr. et al. in view of Boyle et al. (U.S. Patent Pub. No. 2005/0122836).
Regarding claims 17 and 19, Bournay, Jr. et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the drive speed dial comprises an illumination source and the illumination source is a multi-color illumination source.
Boyle et al. teaches another mixer (reference #10).  The reference teaches wherein the drive speed dial comprises an illumination source (figure 4, reference #82; [0027]-[0028]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the illumination source of Boyle et al. with the apparatus of Bournay, Jr. et al. in association with the speed dial.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach electric mixers.  One of ordinary skill in the art would be motivated to provide an illumination source to more clearly indicate the speed associated with the speed dial, and it is known in the art that LED illumination sources provides multi-color source in order to more clearly indicate the different speeds of the dials associated with different colors.
Regarding claim 18, Bournay, Jr. et al. in view of Boyle et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the drive speed dial further comprises markings that correlate an angular position of the drive speed dial to a drive motor speed (figures 2 and 12, reference #45; figure 21, reference #245).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bournay, Jr. et al. in view of Plavcan et al. (U.S. Patent No. 6,079,865).
Regarding claim 20, Bournay, Jr. et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the drive speed dial is operatively associated with the motor via a potentiometer.  
Plavcan et al. teaches another electric mixer (title).  The reference teaches a potentiometer is connected to the motor (column 4, lines 51-65).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the potentiometer of Plavcan et al. with the apparatus of Bournay, Jr. et al. in association with the motor and speed dial.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach electric mixers.  One of ordinary skill in the art would be motivated to provide a potentiometer operatively associated with the speed dial and motor because it adjusts the electrical energy supplied to the motor by the speed dial to thereby adjust the speed of the motor at selected different speeds (Plavcan et al. column 4, lines 51-65).
Allowable Subject Matter
Claims 1-9 and 21-26 are allowed.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/15/2021, with respect to claims 1-9 and 21-26 have been fully considered and are persuasive.  The rejections of claims 1-9 and 21-26 has been withdrawn. 
Applicant's arguments filed 10/15/2021 with respect to claims 10-20 have been fully considered but they are not persuasive. Applicant argues Bournay and Lin fail to disclose the limitations of claim 10 because the dial does not rotate about an axis that is perpendicular to the handle segment axes.  Examiner finds this argument unpersuasive.  Applicant has not claimed a handle segment axes; and therefore, has not set forth which axis of the handle segments is normal to the dial rotation axis.  Handle segments are three dimensional structures with multiple axes through segments, for example through .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774